Rule 1910.16-6. Support Guidelines. Adjustments to the Basic Support
Obligation. Allocation of Additional Expenses.

 Additional expenses permitted pursuant to this Rule 1910.16-6 may be allocated
between the parties even if the parties’ incomes do not justify an order of basic support.

                                           ***

      (b)    Health Insurance Premiums.

               (1)    A party’s payment of a premium to provide health insurance
coverage on behalf of the other party and/or the children shall be allocated between the
parties in proportion to their net incomes, including the portion of the premium
attributable to the party who is paying it, as long as a statutory duty of support is owed
to the party who is paying the premium. If there is no statutory duty of support owed to
the party who is paying the premium, the portion attributable to that person must be
deducted from the premium as set forth in subdivision (2) below. [Premiums paid by a
party to whom no duty of support is owed to cover himself or herself only and
that are not necessary to cover the other party or a child as part of a support
order shall not be apportioned between the parties.] If, prior to the entry of a
divorce decree, a party’s policy covers that party, a child and a spouse and the
spouse has separate additional coverage not needed to cover the child and/or the
other party, the cost of the spouse’s insurance premium shall not be allocated
between the parties. If, prior to the entry of a divorce decree, a party provides
coverage for that party and a child, but not the spouse, and the spouse has
separate coverage, both parties’ premiums shall be allocated between the parties
in proportion to their respective incomes. If, prior to the entry of a divorce
decree, each spouse has his or her own health insurance that does not cover the
other party, and there are no children subject to the order, the cost of both
parties’ premiums shall be allocated between the parties in proportion to their
respective incomes. If health insurance coverage for a child who is the subject of the
support proceeding is being provided and paid for by a third party resident of either
party’s household, the cost shall be allocated between the parties in proportion to their
net incomes. If the obligor is paying the premium, then the obligee’s share is deducted
from the obligor’s basic support obligation. If the obligee is paying the premium, then
the obligor’s share is added to his or her basic support obligation. Employer-paid
premiums are not subject to allocation.

                                         ***

                (3)  Pursuant to 23 Pa.C.S. § 4326(a), in every support proceeding, the
court must ascertain each parent’s ability to provide medical support for the parties’
children and the support ‘‘order shall include a requirement for medical support to be
provided by either or both parents, provided that such medical support is accessible to
the children.’’
                      (i)    The [non-custodial parent] obligor bears the initial
responsibility of providing health care coverage for the children if it is available at a
reasonable cost. ‘‘Reasonable cost’’ to an obligor shall be defined as an amount that
does not exceed 5% of the obligor’s net monthly income and, when added to the
amount of basic child support plus additional expenses the obligor is ordered to pay,
does not exceed 50% of the obligor’s net monthly income. If the obligee is providing
the coverage, the reasonable amount of the obligor’s share shall be defined as an
amount that does not exceed 5% of the obligor’s net monthly income and, when
added to the amount of basic child support plus additional expenses the obligor
is ordered to pay, does not exceed 50% of the obligor’s net monthly income.

                                             ***

       (c)    Unreimbursed Medical Expenses. Unreimbursed medical expenses of the
obligee or the children shall be allocated between the parties in proportion to their
respective net incomes. Notwithstanding the prior sentence, there shall be no
apportionment of unreimbursed medical expenses incurred by a party who is not owed
a statutory duty of support by the other party. The court may direct that the obligor’s
share be added to his or her basic support obligation, or paid directly to the obligee or to
the health care provider.

              (1)    For purposes of this subdivision, medical expenses are annual
unreimbursed medical expenses in excess of $250 per person. Medical expenses
include insurance co-payments and deductibles and all expenses incurred for
reasonably necessary medical services and supplies, including but not limited to
surgical, dental and optical services, and orthodontia. Medical expenses do not include
cosmetic, chiropractic, psychiatric, psychological or other services unless specifically
directed in the order of court.

        Note: While cosmetic, chiropractic, psychiatric, psychological or other expenses are
not required to be apportioned between the parties, the court may apportion such expenses that
it determines to be reasonable and appropriate under the circumstances.

             (2)    An annual limitation may be imposed when the burden on the
obligor would otherwise be excessive.

                (3)   Annual expenses pursuant to this subdivision (c), shall be
calculated on a calendar year basis. In the year in which the initial support order is
entered, or in any period in which support is being paid that is less than a full year, the
$250 threshold shall be pro-rated. Documentation of unreimbursed medical expenses
that either party seeks to have allocated between the parties shall be provided to the
other party not later than March 31 of the year following the calendar year in which the
final bill was received by the party seeking allocation. For purposes of subsequent
enforcement, unreimbursed medical bills need not be submitted to the domestic
relations section prior to March 31. Allocation of unreimbursed medical expenses for
which documentation is not timely provided to the other party shall be within the
discretion of the court.
                                              2
              (4)   If the trier of fact determines that out-of-network medical
expenses were not obtained due to medical emergency or other compelling
factors, the court may decline to assess any of such expenses against the other
party.

                [(4)] (5)     In cases involving only spousal support or alimony pendente
lite, the parties’ respective net incomes for purposes of allocating unreimbursed medical
expenses shall be calculated after the amount of spousal support or alimony pendente
lite is deducted from the obligor’s income and added to the obligee’s income.

       Note: If the trier of fact determines that the obligee acted reasonably in obtaining
services which were not specifically set forth in the order of support, payment for such services
may be ordered retroactively.

                                               ***




                                                3